TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00665-CV


Primarily Primates, Inc.; Stephen Rene Tello, Robert O. McNaughton, Timothy K.
Morgan, Kenneth E. O'Berg, Lou Griffin O'Neill, and Ruby Christine Stevens, Appellants

v.

Attorney General of Texas Greg Abbott, On Behalf of the Public Interest in Charity,
Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY, JUDICIAL DISTRICT
NO. 85636, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R


		This Court grants in part and denies in part Appellants' Emergency Motion for
Temporary Relief.  The Order Appointing Temporary Receiver signed October 13, 2006, and the
Amended Order Appointing Temporary Receiver signed October 20, 2006, are stayed to the extent
that they permit permanent relocation of animals subject to the receivership.  The receiver may
relocate animals subject to the receivership on a non-permanent basis pursuant to her powers as
receiver.  Should permanent relocation of animals be required or advisable, any party may seek relief 
from this Order to allow the probate court to conduct an evidentiary hearing with respect to the 
permanent  relocation  of  an  animal  or  group  of  animals.  Otherwise,  Appellants' Emergency 



Motion for Temporary Relief is denied. 
		Ordered November 3, 2006.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop